 

 

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT United States Courts

Southern District of Texas
for the

 

 

 

FILED
Southern District of Texas June 04, 2020
David J. Bradley, Clerk of Court
United States of America )
v. ) °
DEAN A. EWING Case No. 4:20mj 0995
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 10, 2019 in the county of HARRIS in the
SOUTHERN District of TEXAS , the defendant(s) violated:
Code Section Offense Description
18 USC 371 Conspiracy

This criminal complaint is based on these facts:

See affidavit

a” Continued on the attached sheet.

——

Complgiglant ’s signature

Wayne Palomar, Postal Inspector

 

Printed name and title

Sworn to before me telephonically.

 

Date: June 04, 2020 hd
Judge 's signature

City and state: Houston, TX Peter Bray, Magistrate Judge

Printed name and title
AFFIDAVIT IN SUPPORT OF ARREST WARRANT

I, United States Postal Inspector Wayne G. Palomar, have been employed by the U.S.
Postal Inspection Service since 2001. | am currently assigned to the Financial Crimes
Team in Houston, TX and have received specialized training in numerous Postal
crimes, primarily those involving identity theft, bank fraud and credit card fraud
related offenses. | am familiar with how identity thieves use victims’ information to
create identification documents to negotiate credit cards and checks stolen from the

U.S. Mail for financial gain.

. The information set forth in this Affidavit is based upon Affiant’s personal
knowledge and/or information provided to Affiant by other law enforcement officers,
fraud investigators, and other individuals the undersigned believes to be reliable and

credible.

Because this Affidavit is being submitted for the limited purpose of supporting a
criminal complaint, Affiant has not included each and every fact concerning this
investigation. Affiant has set forth only the facts believed to establish probable cause

that Dean A. EWING has committed violations of federal law.

During the months of January 2019 to December 2019, the U.S. Postal Inspection
Service received numerous complaints of mail theft from the Greater West Houston
Area to include addresses in Katy, Harris County and Fort Bend County, TX. These
complaints involved Apartment panel boxes that were pried open or accessed with
counterfeit postal arrow keys and mail stolen, particularly loan checks from Regional

and Republic Finance.

. Regional Finance Fraud Analyst R. Zajaczkowski-Nalley provided Affiant
information regarding reported loan check fraud (checks made out to victims from
Regional Finance). Suspects stole the checks from the mail from the greater Houston

area and then negotiated them using counterfeit identification documents at banks.

 
From the period of January 2019 to December of 2019, approximately $731,500 were

negotiated as fraud with fraud affidavit’s completed by victims.

. On August 5, 2019, Kali HUBBARD was arrested by the Harris County Sheriffs
Office for a state charge of identity theft (Fraud Use/Possession of Personal
Identifying Information) and found in possession of various pieces of mail,
credit/debit cards, and various documents containing personal identifying information
of others. A counterfeit Postal Arrow Key was recovered from her possession used to
access Postal Mail Collection Boxes/Equipment. During an interview with Postal
Inspector E. Casarez, she admitted to obtaining the key from a “Dean” (later
identified as Dean A. EWING) who made the key.

. On November 11, 2019, Harris County Precinct 5 Detective R. Hottman, a certified
Police Officer in the State of Texas, known to be a credible and reliable person,
reviewed Precinct 5 case number HC1911-00319 in which an M. WHITE was taken
into custody for the state charge of Identity Theft. WHITE identified CRUTCHER
as the person who printed him a fake paper driver’s license with another person’s
identifying information and who filled out an online application to purchase a vehicle
fraudulently. M. WHITE identified CRUTCHER and Meredith L. WALKER as the
leads of a group (Guillermo DIAZ, Kali HUBBARD, Jorge L. SANTIAGO) that
stole mail from mailboxes using postal keys to steal people's identities. WHITE
stated the group had a motel room (14833 IH-10E, Room 118, Houston, Harris
County, Texas, 77094) set up with a computer and printers to make fake

identification documents to cash checks.

. On December 10, 2019 a state search warrant was obtained for 14833 IH-10E, Room
118, Houston, Harris County, Texas, 77094. Upon observation, the bathroom area of
the room was set up like an I.D. making workshop with printers set up around the
laptop along with counterfeit paper Texas Driver’s Licenses and financial documents
to include loan checks and U.S. Mail of others. The following items were recovered:
SILVER HP PROBOOK S/N CNU2083ND4, SILVER DELL LAPTOP NO S/N,
PINK GALAXY NOTE 9 NO S/N, along with, cell phones, printers, loan checks in
various names, counterfeit paper Texas Driver’s Licenses in various names with the
photos of Guillermo DIAZ, Kali HUBBARD, Jorge L. SANTIAGO and others, blank
and filled out checks, U.S. Mail belonging to others, credit cards, gift cards, a black
accordion organizer with financial documents of others. The documents appeared to
be from addresses in and around the Greater Houston area. Meredith L. WALKER,
Guillermo DIAZ, Kali N. HUBBARD, Jorge L. SANTIAGO and Marc A.
PARKER associated with Room 118 and arrested for state identity theft crimes and

other local charges.

. On December 10, 2019, at approximately 08:26 P.M. (Precinct 5 Report #1912-
00349), Investigators conducted surveillance of Security Storage located at 1611S
Dairy Ashford (storage units rented in WALKER and CRUTCHER’s name).
Investigators observed a male and female removing items from CRUTCHER’s
storage unit. The male (driver) and female (passenger) sat back inside the vehicle (a
2016 silver BMW) and were watching a movie when deputies approached. Upon
contact, deputies observed narcotics paraphernalia laying in plain view inside the
vehicle (in the back seat and on the floorboard behind the driver’s seat). Based on
their training and experience and upon seeing the possible evidence, deputies
conducted a narcotics investigation and secured the evidence. The subjects were
identified as EWING and CRUTCHER and deputies recovered methamphetamine
from the center console of the vehicle. Based on the facts of the case the Harris
County ADA Hecht accepted charges for Possession of a Controlled Substance on

both subjects.

. Deputies recovered (vehicle inventory search) a purse from the front passenger
floorboard of the vehicle where CRUTCHER was sitting. The purse contained a
Texas Food Stamp Card with CRUTCHER’s name on it along with a Texas I.D.,
several credit cards in other people’s names, a BLACK/BLUE SAMSUNG
GALAXY NOTE 9 IMEI: 356569092034325 (TARGET DEVICE 1).
CRUTCHER later claimed the cell phone because she wanted to make a phone call
from it. The BLACK APPLE IPHONE S/N 353097102736732 (TARGET
DEVICE 2) was recovered from EWING incident to his arrest.
11.

12.

14.

[s,

On December 12, 2019, Inspector E. Casarez interviewed L. Howell-Sims in the
Harris County Jail regarding a previous mail theft investigation. She knew Dean
(EWING) and stated he was manufacturing Postal Arrow Keys (referred to as
“keys”) and sold them for $1500. EWING would brag about stealing mail. Inspectors
obtained signed consent from SIMS to access her cell phone and recovered it from

her jail property.

Forensic cell phone results identified two phone numbers in the SIMS cell phone
address book (Dean 281-777-8179 and Crutcher, Nicole 346-213-8183). Inspectors
viewed text messages between Howell-Sims and the phone number 281-777-8179
(Dean). The text messages were from July 2019 to September 2019 regarding
EWING making keys, stealing checks out of the blue (collection) box and asking
Howell-Sims to go get mail. Messages between them ceased as of September 2, 2019

possibly due to Howell-Sims arrest and confinement for state identity theft charges.

. On April 28, 2020, a forensic examination was completed of TARGET DEVICE 1

(recovered from the CRUTCHER arrest). The phone number was found to be 713-
238-4412.

On May 15, 2020, a forensic examination was completed of TARGET DEVICE 2.
The phone number for the device was confirmed as 281-777-8179. In the address
book, the phone number for TARGET DEVICE 1 (713-238-4412) was listed under
“Nicole Crutcher.” Affiant observed text messages between TARGET DEVICE 1
AND 2. These messages consisted of, CRUTCHER asking EWING to make a
“key” for the Katy area for “Kalie” (HUBBARD) and she would pay $300 if he could
make it that day along with a key for the Tomball area for CRUTCHER. Additional
messages describe how EWING made counterfeit I.D.’s, the arrest of the WALKER
group at the aforementioned hotel and going to the storage unit on Dairy Ashford
(where EWING and CRUTCHER were arrested).

Multimedia Messaging Service (MMS) messages between “Meredith” (Meredith
WALKER in address book) and EWING asking EWING to make I.D.’s for the
18.

following individuals; Will DIAZ, Marc Anthony PARKER and Jorge SANTIAGO
(DIAZ, PARKER and SANTIAGO were part of the group arrested with WALKER
on December 10, 2019 see paragraph 8). Photos of DIAZ, PARKER and
SANTIAGO were sent MMS to EWING along with corresponding photos of
Regional Finance Checks (later determined to be fraudulently negotiated) in the

names of; E. OINEON, F. SCARPA, B. THORNTON (secondary I.D. and/or paper
TX DL with Scarpa, Oineon and Ortega information and DIAZ photo recovered from
search-paragraph 8), O.LOGINOVA (PARKER) and S. TOWNSEND (SANTIAGO).
Additionally, messages from WALKER requested I.D.’s for herself for the Regional
Finance Checks in the names of P. Manning and N. Platt (secondary I.D.’s recovered
from search with WALKER’s photo and victim information discovered in TARGET
DEVICE 2).

. MMS messages from EWING (to phone number 281-928-6855) have him providing

the log-in account information (User Name and password) for the people search
website “PublicData.com.” Additional messages show EWING sending and
receiving images of PII for Victims with phone number 281-928-6855 and other

numbers listed in the phone address book.

. Documents and photos on the EWING phone were observed with other people’s

personal identifying information (PII) such as Victims; K.Trepanier, D. Trepanier, M.
Maldonado, D. Rubio, S. Rodriguez, J.Rojas, J. Berley, S. Summers, J. Ramsey and
B. Bradburry from people search websites such as “PublicData.com” and “Been
Verified.” These people search websites are commonly used by identity thieves to
find PII for individuals such as; name, dob, I.D. numbers, addresses. Videos and
photos of; TX Drivers licenses, stacks of checks, Mariner Finance checks, hologram

overlays for TX Drivers licenses and I.D. making equipment existed on the phone.

Based on the forgoing information, Affiant has reason to believe and does believe
that, on or about January 1, 2019, through December 10, 2019, Dean A. EWING
committed the offense(s) of Conspiracy, 18 USC 371.
Wayne G. Palomar
United States Postal Inspector

 

 

Sworn and Subscribed to me telephonically this 4th day of June, 2020, and I find
probable cause.

 
   

Peter Bray

Southern District of Texas
